DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification
The disclosure is objected to because of the following informalities: the status of U.S. Patent Application No. 15/976,487 needs to be updated.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 85-116 are rejected under 35 U.S.C. 102a1 as being anticipated by Winnicki et al. (US 2015/0361469 A1 – hereafter ‘469).
‘469 discloses a system for producing cannabinoids (Abstract) that includes the following limitations for claims 85 and 108: 
“A system for producing a cannabinoid or its analog”: ‘469 discloses a system for producing a cannabinoid (Abstract; [0093]).  
“a fermenter holding a medium and a plurality of cells, wherein the cells are configured to produce and secrete cannabinoid synthase”: ‘469 discloses a fermenter (fermenter 2) that holds a culture medium and a plurality of cells configured to secrete a cannabinoid synthase ([0094]).  
“a bioreactor containing a cannabinoid precursor in a first phase and a cannabinoid synthase in a second phase, wherein the first and second phase enter the bioreactor through an inlet”: ‘646 further discloses a bioreactor (bioreactor 10; [0096]) that is fully capable of containing a cannabinoid synthase in first and second phase.  It should be noted that the first and second phase are drawn to material operated on by an 
“a control mechanism configured to control a condition of the bioreactor to modify the amount of first cannabinoid relative to the amount of second cannabinoid or its analog, wherein the control mechanism comprises a processing circuit having a processor and a memory device”: ‘469 discloses a control mechanism that controls a condition of the bioreactor ([0102]) in order to modify the quantity formed of the first cannabinoid relative to the quantity of the second cannabinoid ([0102]).  This control mechanism is the art equivalent of the control mechanism of the instant application.  Furthermore, the control mechanism of ‘469 includes a processor and a memory device ([0104]) that can control the pH, temperature or pressure of the bioreactor.  
“wherein the first phase comprises an organic solvent and the second phase comprises an aqueous solvent”: The solvents are drawn to the material operated on by the apparatus which does not structurally define the claimed invention over the prior art.  See MPEP 2115. 
For claim 86, ‘469 discloses that the condition controlled by the controller is pH ([0102]).  
Claims 87, 88 and 109 are drawn to the intended use of the bioreactor is operated which does not provide a structural limitation over the prior art.  See MPEP §2114.  It should be noted that ‘469 does teach that the bioreactor can be agitated ([0103]).  
For claim 110, ‘469 discloses using a rotator such as a stir bar ([0140]).  
For claim 89, ‘469 discloses using a funnel ([0143]) that would be connected to a head plate.  
For claim 90, ‘469 discloses a filter (filter 18) that at least partially separates the cells from the medium containing the expressed enzyme ([0095]).  
For claim 91, ‘469 discloses that the bioreactor can be a column bioreactor with a solid support such as nickel ([0097]). 
Claim 92 is drawn to the intended use of the claimed device which does not structurally define the claimed invention over the prior art.  See MPEP §2114.   
Claims 93-107 and 111-114 are drawn to the material operated on by the apparatus which does not structurally define the claimed invention over the prior art.  See MPEP §2115. 
For claim 115, ‘469 discloses the following limitations for claim 115:
“A biphasic composition”: ‘469 discloses a biphasic composition including a cannabinoid synthase with a precursor ([0060]).  
“a cannabinoid precursor in a first phase, wherein the cannabinoid precursor is the compound of Formula II, wherein R1 is H or –COOH and R2 is a linear or branched CH3, C2H5, C3H7, C4H9, C5H10, C6H13, C7H15 or C8H17 group”: ‘469 discloses a precursor (Formula I; [0059]) where R is a hydroxyl group, R3 is a hydroxyl group, where R1 is an –H or –COOH and R2 is a C1-C10 linear or branched alkylene ([0060]).  
“a cannabinoid synthase in a second phase, wherein the first phase and the second phase are substantially immiscible or immiscible.”: ‘469 discloses using a 
For claim 116, ‘469 discloses the following limitations:
“A method for producing a cannabinoid product”: ‘469 discloses a method for producing a cannabinoid product ([0060]).  
“contacting a cannabinoid precursor in a first phase with a cannabinoid synthase in a second phase, wherein the cannabinoid precursor is the compound of Formula II, wherein R1 is H or –COOH and R2 is a linear or branched CH3, C2H5, C3H7, C4H9, C5H10, C6H13, C7H15 or C8H17 group”: ‘469 discloses a precursor (Formula I; [0059]) where R is a hydroxyl group, R3 is a hydroxyl group, where R1 is an –H or –COOH and R2 is a C1-C10 linear or branched alkylene ([0060]).  That is combined with a cannabinoid synthase ([0060]; [0027]) where the synthase can be attached to a nickel support and this is being interpreted as the second phase.  
“wherein the first phase and the second phase are substantially immiscible or immiscible.”: ‘469 discloses using a cannabinoid synthase ([0011]; [0060]) that are being interpreted as immiscible since ‘469 discloses the same first and second phase of the instant application.
Therefore, ‘469 meets the limitations of claims 85-116. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 85, 91 and 108 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 9,861,609 (hereafter ‘609). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘609 discloses a system for producing cannabinoid products, comprising: a fermentor holding a cell culture medium comprising genetically engineered yeast or bacterial cells producing and secreting a cannabinoid synthase which is tetrahydrocannabinolic acid (THCA) or cannabidiolic acid (CBDA) synthase into the medium; a bioreactor containing a reaction mixture configured to interact the cannabinoid synthases with a compound of formula I to form one or more cannabinoid products which are synthesized by said synthases wherein said formula I has the following chemical structure: (as shown in claim 1 of ‘609) wherein R is --OH: R.sub.1 is --H or --COOH; R.sub.2 is a C.sub.1-C.sub.10 linear or branched alkyl wherein said C.sub.1-C.sub.10 linear alkyl is selected from the group consisting of CH.sub.3, C.sub.2H.sub.5, C.sub.3H.sub.7, C.sub.4H.sub.9, C.sub.6H.sub.13, C.sub.7H.sub.15, C.sub.8H.sub.17, iso-propyl, sec-butyl, iso-butyl, neopentyl, 2-methyl hexyl, and 2,3-dimethyl hexyl; R.sub.3 is H; and a control mechanism configured to regulate a property of the medium containing the cannabinoid synthase or to control a property of the reaction mixture to modify the amount of the one or more cannabinoid products; wherein the property of the reaction mixture is one or more of the ionic strength of the reaction, the pH of the reaction, the temperature of the reaction, or the pressure of the reaction, wherein the pH of said reaction mixture is from 4 to less than 8.  ‘609 .



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799